EXHIBIT . Performance-Restricted Restricted Stock Or Restricted Stock Units-Performance Goals - 2008 Number of Shares of Restricted Stock or Restricted Stock Units (RSUs) Performance Goals National Penn Bancshares Directors National Penn Bank Directors Per Share Threshhold $1.20 1,400 350 Target $1.33 1,500 375 Optimum $1.44 1,600 400 These performance goals are consistent with the earnings per share performance goalsestablished under the National Penn Bancshares, Inc. Executive Incentive Plan. 7
